Citation Nr: 1546767	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to December 3, 2009, for an increased rating for low back strain

2.  Entitlement to a disability rating in excess of 40 percent for service-connected low back strain beginning on December 3, 2009.

3.  Entitlement to service connection for cervical spine disorder, degenerative disc disease.

4.  Entitlement to service connection for headaches, tension and cervicalgia.


REPRESENTATION

Appellant represented by:	Brandon T. Rickard, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a video conference hearing before the Board in November 2010.  The Board then remanded the Veteran's claim for an increased rating for his low back strain for additional development in December 2011.

The issues of entitlement to service connection for a cervical spine disorder, degenerative disc disease, and entitlement to service connection for headaches, tension and cervicalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his low back strain was received on April 24, 2008.

2.  Increased symptomatology was not shown in the treatment notes or examination report for the Veteran's low back strain prior to the December 2009 examination.

3.  The Veteran's low back strain has been manifested by forward flexion of 30 degrees or less, with no true ankylosis or incapacitating episodes, but he suffers from functional loss beyond that for which he is being compensated for the period beginning on December 3, 2009, which approximates unfavorable ankylosis of the thoracolumbar spine 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 3, 2009 for the assignment of a 40 percent rating for low back strain have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

2.  The criteria for a rating of 50 percent for the Veteran's service-connected low back strain have been met for the period beginning on December 3, 2009.               38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

An April 2012 rating decision increased the Veteran's disability rating for low back strain from 20 percent disabling to 40 percent disabling effective December 3, 2009.  In September 2014, the Board issued a decision which denied entitlement to an increased rating for low back strain, rated as 20 percent disabling prior to December 3, 2009 and 40 percent disabling since that time.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in June 2015, the Court granted a joint motion for partial remand (JMR) filed by the parties on the issue of a rating in excess of 40 percent for low back strain beginning on December 3, 2009.  The JMR indicated the Board's decision failed to thoroughly address the extraschedular analysis, as well as the Veteran's symptoms of constant, severe, daily pain and weekly flare-ups and the December 2009 examiner's findings on pain on motion and the functional effects of low back pain on daily activities.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski,     1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the current regulations, spine disabilities are evaluated either under intervertebral disc syndrome provisions based on incapacitating episodes, or under the general formula for diseases and injuries of the spine (General Formula).  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, the General Formula criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine.................100 

Unfavorable ankylosis of the entire thoracolumbar spine ...................................................................................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................................40 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome may alternatively be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, found in 38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Formula, whichever method results in a higher rating.  Id. at Note (2).  The Veteran does not have a diagnosis of intervertebral disc syndrome and no evidence of incapacitating episodes.  Therefore, a rating under this diagnostic code is not applicable.

The December 2009 VA examination range of motion testing showed 25 degrees forward flexion, 10 degrees extension, 20 degrees left lateral flexion, 20 degrees left lateral rotation, 20 degrees right lateral flexion and 20 degrees right lateral rotation.  

The August 2010 range of motion testing performed by Dr. S.G.S., D.C. found the Veteran's lumbosacral flexion to be 4 degrees and extension to be 6 degrees while lateral flexion on the left was 4 degrees and right was 16 degrees.  Further, he noted the Veteran was unable to perform the thoracic rotational exam due to pain and that he agreed with the findings that were reported in the Compensation and Pension examination.

A VA examination was performed in January 2012.  The examiner diagnosed the Veteran with low back strain and degenerative disc disease.  At the examination, the Veteran reported flare-ups which impact his functioning when the weather changes or when he has to perform manual lifting at his job.  Range of motion testing indicated forward flexion of 20 degrees with painful motion, 10 degrees of extension with painful motion, 10 degrees of bilateral flexion with painful motion, 15 degrees of right lateral rotation with painful motion, and 20 degrees of left lateral rotation with painful motion at 15 degrees.  No intervertebral disc syndrome or incapacitating episodes were noted on examination.

Initially, the Board notes that there is no evidence of ankylosis present for the Veteran's low back strain.  Moreover, the Board finds that for the period beginning on December 3, 2009, the Veteran's back has demonstrated forward flexion of 30 degrees or less.  Accordingly, the 40 percent disability rating is supported.  A higher rating of 50 percent is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The December 2009 examination documented daily pain in the Veteran's entire thoracolumbar spine area in the midline.  He described the pain as dull aching radiating pain in the bilateral lower extremities constantly overlapping with episodes of sharp shooting pains radiating to the lateral leg, lower leg and heel and up to the toes.  He also described severe weekly flare-ups caused by cold and moist weather, lifting, prolonged walking, standing, and sitting in the wrong position for too long.  He also uses a back brace when he is having worse pain.  

The Veteran testified at the November 2010 hearing that his back disability has a dramatic impact on his ability to maintain gainful employment and a social lifestyle.  He also testified that he suffers from fatigue, stiffness, decreased motion, spasms and increased pain that were moderate and constant.  The Veteran explained a normal day as having a difficult time getting out of bed because his back is sore and tender with spasms and it takes an hour to get ready for work, take pills and eat breakfast.  He further testified when he gets to work he has to sit down to stretch more and cannot move as quickly as other guys.  By the time he gets home, he gets in his easy chair to sit for a couple hours because he is in pain and dealing with discomfort.  He gets up to eat dinner and maybe clean up the kitchen a bit but is unable to play with his kids and do the things he would like to do after work.  

He also testified there are a day or two every few weeks when he is immobilized and has to stay in bed most of the day.  If the Veteran has to stand at work, it makes his evening take longer to recovery from the back pain.  Socially, the Veteran testified that he no longer makes plans to do things with his friends because of the flare-ups.  With his kids, he is unable to play on the floor with his four year old and feels that his kids are kind of neglected because of his back pain.  

He further testified that he has to take significant time off of work for doctors' appointments and flare-ups so he has almost no vacation time as a result.  He testified he has taken about 300 hours of leave due to his back.  The flare-ups last about a day one time every three weeks but sometimes a flare-up can last three to seven days about one time every month.

The January 2012 VA examiner found the Veteran has additional functional loss and impairment as a result of his back strain.  Specifically, he has less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly as well as pain on movement.  He also has guarding and muscle spasms but these do not result in an abnormal gait or spinal contour.  No muscle atrophy was noted and muscle strength was normal.  The Veteran uses a brace occasionally for ambulation.  

A letter from C.I., D.O. dated February 2009 described the Veteran as "unable to live a normal life" due to his back pain.  He further indicated the Veteran has a multifactorial pain syndrome which was treated with an epidural steroid injection but the Veteran found the symptoms have continued or may even have been aggravated to a degree.

The record also includes a July 2013 letter from J. S., the Veteran's wife, who states the Veteran's back pain, stiffness and pain in his neck makes it difficult for him to be comfortable sitting for prolonged periods of time.  Therefore, the physical limitations that his back pain causes makes it impossible for him to engage in activities with his son, such as hiking, camping and fishing.  Moreover, the heat causes issues with his back as well as sleep problems.  

Another statement from J. M. describes the Veteran as a "shell of a man" due to the fatigue and pain.

The Board has considered the medical evidence of record, including the December 2009 and January 2012 VA examinations regarding functional loss as well as the Veteran's November 2010 hearing testimony, the February 2009 letter from C.I., D.O., the statement from J.M. and the July 2013 statement from the Veteran's wife.  The evidence is consistent that the Veteran has severe functional loss as a result of his low back strain.  He suffers from pain, stiffness and physical limitations, as well as issues with changes in the weather and the need to occasionally wear a brace for ambulation.  Additionally, the record includes evidence of less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly as well as pain on movement resulting from the Veteran's low back strain.  Moreover, the Veteran's November 2010 hearing testimony described the obvious impact of his low back strain on his daily life with his work but also with his family and friends.  As such, the Board finds the Veteran's low back strain has functional loss beyond that for which he is being compensated.  

Overall, the Board finds that the evidence of record supports additional compensation due to functional loss for the low back strain.  Additional compensation is warranted to compensate the Veteran for the functional loss of weakened movement, incoordination, occasional incapacitating episodes and muscle spasms relating to his service-connected disability of a low back strain.  Considering his symptoms, the Board finds that his disability approximates unfavorable ankylosis and a 50 percent rating is warranted.  A higher rating is not warranted as the Veteran's loss of range of motion with pain, fatigue, stiffness, muscle spasms and flare-ups is adequately considered by the disability rating assigned herein.  As noted, there is no evidence of ankylosis of the entire spine.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's low back strain is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms in his range of motion as well as documented pain on movement are considered by the 50 percent disability rating assigned herein.  As noted above, in determining that his symptoms approximate unfavorable ankylosis, the Board has considered the evidence showing pain which is constant and severe, flare-ups, use of a back brace and the resulting interference with employment and family life, including his reduced ability to engage in activities with his children.  Moreover, there is no additional evidence in the record to support interference with employment and no periods of hospitalization.

Moreover, the Veteran is receiving additional compensation for his functional loss pursuant to the rating schedule.  This additional compensation addresses the impact of the Veteran's symptoms on his daily life.  Specifically, the impact of the Veteran's low back strain on his daily life with his employment as well as his family, pain, doctors' visits and the need to wear a brace occasionally for ambulation.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence supports a rating of 50 percent for the service-connected low back strain beginning on December 3, 2009.  Hence, the appeal as to this issue is granted to this extent.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


Earlier Effective Date

The April 2012 rating decision increased the Veteran's disability rating for low back strain from 20 percent disabling to 40 percent disabling effective December 3, 2009.  The Veteran contends he filed his claim for an increased rating in April 2008 and, therefore, an earlier effective date for the 40 percent rating is warranted.

The effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2015).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 
38 U.S.C.A. § 5110(a), (b)(2) ; Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a) (2015).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The United States Court of Appeals for Veterans Claims has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The United States Court of Appeals for Veterans Claims (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."

An earlier VA examination was performed in November 2008.  No intervertebral disc syndrome, no flare-ups and no limitations on walking were noted upon examination.  Range of motion testing showed forward flexion of 80 degrees, extension of 25 degrees, right lateral flexion of 25 degrees, left lateral flexion of 25 degrees, right lateral rotation of 25 degrees and left lateral rotation of 25 degrees.  There is no clinical or other evidence dated between April 2007 and April 2008 which demonstrates in increase in disability.

With forward flexion of 80 degrees with no evidence of ankylosis, a disability rating of 40 percent is not warranted.  Therefore, while the Veteran filed his claim for an increase in the disability rating in April 2008, an actual increase in the disability was not shown until the December 2009 examination.  Therefore, the Board finds the effective date of December 3, 2009 is supported for the award of 40 percent disability rating but no earlier.  


ORDER

Entitlement to an effective date prior to December 3, 2009 for the assignment of a 40 percent rating for low back strain is denied.

Entitlement to a disability rating of 50 percent for service-connected low back strain beginning on December 3, 2009 is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his remaining claims.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In the March 2015 VA Form 9 the Veteran requested a video teleconference hearing before the Board on the issues of entitlement to service connection for cervical spine disorder, degenerative disc disease and for headaches, tension and cervicalgia.  However, the record does not demonstrate that the Veteran has been scheduled for a hearing before the Board.  Therefore, the Board finds the Veteran's hearing request remains pending, and a remand is required to ensure due process requirements are satisfied.  38 C.F.R. § 3.103(c) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the earliest available opportunity.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


